[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is a negligence action arising out of a motor vehicle accident. The defendants have moved to strike the third count on the ground that it does not adequately plead a claim of recklessness pursuant to General Statutes § 14-295. The Superior courts are split as to whether a claim under this statute must be plead with the specificity of a common law recklessness claim. Meiliken v. Romano, Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 131303 (April 28, 1994, Lewis, J.) (plaintiffs must allege specific reckless acts or conduct); Spencer v. King, Superior Court, judicial district of Middlesex, Docket No. 69530 (September 16, 1993, Higgins, J.) (§ 14-295 requires only that a plaintiff plead that defendant violated certain statutes with reckless disregard). This court has previously adopted the reasoning ofSpencer v. King. "A plaintiff is only required to plead that the defendant has violated one or more of the statutory provisions enumerated in General Statutes § 14-295." Solarzano v. Wilson,
Superior Court, judicial district of New Haven, Docket No. 356885 (November 10, 1994, Zoarski, J.); Murdock v. Milano, Superior Court, judicial district of New Haven, Docket No. 386933 (August 13, 1996, Zoarski, J.).
In count three, the plaintiff has pleaded that the defendant, with reckless disregard, operated his vehicle in violation of §§ 14-218a and 14-222, both of which are enumerated in §14-295. He has, therefore, sufficiently pled his entitlement to CT Page 8511 multiple damages under § 14-295.
Accordingly, the defendant's motion to strike is denied.
Howard F. Zoarski Judge Trial Referee